UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):May 3, 2012 Peoples Bancorp of North Carolina, Inc. (Exact Name of Registrant as Specified in Its Charter) North Carolina (State or Other Jurisdiction of Incorporation) 000-27205 56-2132396 (Commission File No.) (IRS Employer Identification No.) 518 West C Street, Newton, North Carolina (Address of Principal Executive Offices) (Zip Code) (828) 464-5620 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Peoples Bancorp of North Carolina, Inc. INDEX Page Item 5.07 - Submission of Matters to a Vote of Security Holders 3 Signatures 4 2 Item 5.07 Submission of Matters to a Vote of Security Holders (a) Annual Shareholders' Meeting - May 3, 2012 (b) Directors elected at the meeting are as follows: James S. Abernethy, Robert C. Abernethy, Douglas S. Howard, John W. Lineberger, Jr., Gary E. Matthews, Billy L. Price, Jr. MD, Larry E. Robinson, William Gregory Terry, Dan Ray Timmerman, Sr. and Benjamin I. Zachary At the May 3, 2012 Annual Shareholders' Meeting the following items were submitted to a vote of shareholders: 1) Election of Directors: Votes For VotesAgainst Votes Withheld Broker Non-votes James S. Abernethy - Robert C. Abernethy - Douglas S. Howard - John W. Lineberger, Jr. - Gary E. Matthews - Billy L. Price, Jr. MD - Larry E. Robinson - William Gregory Terry - Dan Ray Timmerman, Sr. - Benjamin I. Zachary - 2) Participation in advisory (non-binding) vote to approve the compensation of the Company's executive officers Votes For - 3,199,461; Votes Against - 517,748; Votes Abstained - 126,519; Broker Non-votes - 1,145,605 3) Ratification of appointment of Independent Registered Public Accountants - Porter Keadle Moore, LLC Votes For - 4,958,214; Votes Against - 24,790; Votes Abstained - 6,329; Broker Non-votes - 0 ( c) Not applicable 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PEOPLES BANCORP OF NORTH CAROLINA, INC. Date:May 7, 2012 By: /s/ A. Joseph Lampron, Jr. A. Joseph Lampron, Jr. Executive Vice President and Chief Financial Officer 4
